DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 line 2 should recite “in a [[the]] corresponding base”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the spike plate assemblies being disposed in a window” (in lines 7-8, 10-11) which makes it sound like there are at least two spike plate assemblies in a single window. The drawings and specification disclose one spike plate assembly per 
Claims 2-10 are also rejected under 112(b) as being dependent off Claim 1.
Claim 2 recites the limitation "the barrel" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner will treat this limitation as referring to the “medical device.”
Claim 15 last line recites “in opposite wedges” which is unclear. For examination purposes, the examiner will treat this limitation as “in opposite directions [[wedges]]”.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-15 of U.S. Patent No. 9,539,032 (hereinafter ‘032). Although the claims at issue are not identical, they are not patentably distinct from each other because:
In Claim 1, ‘032 discloses a method of implanting a medical device in a patient (claim 8 first step), the method comprising:

 rotating a central screw disposed in the medical device between an upper assembly and a lower assembly to cause the medical device to expand from a collapsed form having a first height to an expanded form having a second height (Claim 8,Col 9 lines 30 – Col 10 line 4);  and 
clamping the medical device onto a first spinous process, wherein the clamping comprises extending spike plate assemblies inward to engage the first spinous process, the spike plate assemblies being disposed in a window that extends from the upper assembly (Claim 8 Col 10 lines 5-9, Claim 13-15, where it is obvious that the spike plates are to clamp the medical device); and 
clamping the medical device onto a second spinous process, wherein the clamping comprises extending spike plate assemblies inward to engage the second spinous process, the spike plate assemblies being disposed in a window that extends from the lower assembly (Claim 8 Col 10 lines 5-9, Claim 13-15, where it is obvious that the spike plates are to clamp the medical device). 
‘032 also discloses the limitations of Claim 2 (see Claim 8, Col 9 lines 30- Col 10 line 5), Claim 3 (see claim 14).

Claims 11, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-15 of U.S. Patent No. 9,539,032 (hereinafter ‘032). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 11, ‘038 discloses a  surgical method comprising: 
inserting an implantable device into an interspinous space (Claim 8, first step), wherein the implantable device is in a collapsed form having a first height (Claim 8, first step); and 
expanding the implantable device in the interspinous space, wherein the implantable device is expanded to an expanded form having a second height (claim 8 second step), 
wherein the implantable device comprises: 
an upper assembly comprising a ramped base (claim 9 “angled wedge” would define a ramped base) and a pair of opposing windows (claim 13-14) extending upward from either lateral side of the ramped base, wherein a gripping assembly (end of claim 8, claim 13 “spike plates”) is disposed in each window; 
a lower assembly comprising a ramped base (claim 9 “angled wedge” would define a ramped base) and a pair of opposing windows (claim 13-14) extending down from either lateral side of the ramped base, wherein a gripping assembly is disposed in each window (end of claim 8, claim 13 “spike plates”); and
 a ramped actuator assembly disposed between the upper assembly and the lower assembly and configured to transition the implantable device from a collapsed form having a first height to an expanded form having a second height and wherein the second height is greater than the first height (claim 8 Col 9 lines 30 – Col 10 line 5).
‘032 also discloses the limitations of Claim 17 (end of claim 8 and Claims 13-15).


Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,695,106 (‘106). Although the claims at issue are not identical, they are not patentably distinct from each other because:
In Claim 1, ‘106 discloses a method of implanting a medical device in a patient (claim 1 first step), the method comprising:
 inserting a medical device between adjacent spinous processes (claim 1 first step);
 rotating a central screw disposed in the medical device between an upper assembly and a lower assembly to cause the medical device to expand from a collapsed form having a first height to an expanded form having a second height (Claim 1, Col 8 lines 64 – Col 9 line 4);  and 
clamping the medical device onto a first spinous process, wherein the clamping comprises extending spike plate assemblies inward to engage the first spinous process, the spike plate assemblies being disposed in a window that extends from the upper assembly (Claim 1 Col 9 lines 5 – Col 10 line 4); and 
clamping the medical device onto a second spinous process, wherein the clamping comprises extending spike plate assemblies inward to engage the second spinous process, the spike plate assemblies being disposed in a window that extends from the lower assembly (Claim 1 Col 9 lines 5 – Col 10 line 4). 
‘032 also discloses the limitations of Claim 2 (Claim 1, Col 8 lines 58 – Col 9 line 4), Claim 3 (Claim 1 Col 9 line 5 – Col 10 line 4), Claim 4-5 (claim 2).

Claims 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,695,106 (‘106). Although the claims at issue are not identical, they are not patentably distinct from each other because:
In Claim 11, ‘106 discloses a  surgical method comprising: 
inserting an implantable device into an interspinous space (Claim 1, first step), wherein the implantable device is in a collapsed form having a first height (Claim 1, second step “expanding”); and 
expanding the implantable device in the interspinous space, wherein the implantable device is expanded to an expanded form having a second height (Claim 1, second step “expanding”), 
wherein the implantable device comprises: 
an upper assembly comprising a ramped base (claim 3 “angled wedge” would define a ramped base) and a pair of opposing windows (claim 1 last line “cutout”, claims 2, 6) extending upward from either lateral side of the ramped base, wherein a gripping assembly (last step of claim 1, “spike plates”, claims 2,6 ) is disposed in each window; 
a lower assembly comprising a ramped base (claim 3 “angled wedge” would define a ramped base) and a pair of opposing windows (claim 1 last line “cutout”, claims 2, 6) extending down from either lateral side of the ramped base, wherein a gripping assembly is disposed in each window (last step of claim 1, “spike plates”, claims 2,6); and
 a ramped actuator assembly disposed between the upper assembly and the lower assembly and configured to transition the implantable device from a collapsed 
‘106 also discloses the limitations of Claim 12-13 (claim 1 lines 50-67), Claim 14-15 (claims 1 lines 50-67, claim 3-4), Claim 16 (claims 1 lines 50-67, claim 3-4 where since the wedges move towards or away from each other, there would be a pocket there between), Claim 17-18 (claim 1 “fixating” step and claim 2, 6), Claim 19 (claim 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2008/0140207 in view of Jimenez US 2011/0160861, Boyer US 2006/0293662, and Lamborne US 2008/0183211.
Claim 1,  Olmos discloses a method of implanting a medical device in a patient, the method comprising:
 inserting a medical device (#200, Figs 16a-16b)  between bone (Fig 1-2);
 rotating a central screw (#210) disposed in the medical device between an upper assembly (#202) and a lower assembly (#204) to cause the medical device to expand from a collapsed form having a first height (Fig 16a) to an expanded form having a second height (Fig 16b, paragraph 155).
Regarding Claim 2,  Olmos discloses rotation of the central screw draws (#210)  a front ramped actuator (#206) toward a rear ramped actuator (#208)(paragraph 155), the front ramped actuator and the rear ramped actuator acting on the upper assembly and the lower assembly to cause the barrel to expand (paragraph 155). 
Olmos discloses the medical device (#100) is used to distract bone (paragraph 73) but does not disclose inserting the medical device between adjacent spinous processes, and clamping the medical device onto a first spinous process, wherein the clamping comprises extending spike plate assemblies inward to engage the first spinous process, the spike plate assemblies being disposed in a window that extends from the upper assembly; and clamping the medical device onto a second spinous process, wherein the clamping comprises extending spike plate assemblies inward to engage the second spinous process, the spike plate assemblies being disposed in a window that extends from the lower assembly.
Jimenez discloses the medical device (#100) used to distract the disc space abstract, paragraph 63), where the device can also be adapted to be placed in an interspinous space in order to distract the spinous process and provide a desired 
inserting a medical device (#100, Fig 1c, 16a-16b) between adjacent spinous processes (Fig 16a-16b, paragraph 107); 
rotating a central screw (#140, which has threads #141, #142, paragraph 66) disposed in the medical device between an upper assembly (#110) and a lower assembly (#150) to cause the medical device to expand from a collapsed form having a first height (as seen in Fig 16a, paragraph 107) to an expanded form having a second height (paragraph 107, as seen in Fig 16b) and the medical device can  include gripping features to keep the device in place (paragraph 108). 
Boyer discloses a similar device and method where a medical device (#90, Fig 9) inserted between adjacent spinous processes (abstract, paragraph 92), clamping the medical device (#90) onto a first spinous process (upper spinous process) , wherein the clamping comprises extending a spike (upper spike #97, paragraph 94, Fig 9) inward to engage the first spinous process (paragraph 94, engages the first/upper spinous process), the spike being disposed in a window (opening for #97, Fig 9) that extends from the upper assembly (see Fig below, upper assembly #93 includes projecting features that contains windows for #97); and clamping the medical device (#90) onto a second spinous process (paragraph 94, engages the second/lower spinous process), wherein the clamping comprises extending spike (lower spike #97) inward to engage the second spinous process (Fig 9, paragraph 94, engages the second/lower spinous 

    PNG
    media_image1.png
    708
    398
    media_image1.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the implantable device of Olmos to be used in an interspinous space and be inserted between adjacent spinous processes and include “features”  in view of Jimenez because intervertebral expandable devices can be employed and in an interspinous space to also help distract and maintain a desired spacing between adjacent upper and lower spinous processes and the “features” helps secure the device between the adjacent spinous processes.

It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the Olmos as modified as modified to have the spikes be in the form of spike plate assemblies in view of Lamborne above because this provides a known type of fastener to secure the medical device onto the spinous process, where they allow for a plurality of spikes to be to be quickly adjusted, changed.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2008/0140207, Jimenez US 2011/0160861, Boyer US 2006/0293662, and Lamborne US 2008/0183211, as applied to claim 1 above, and in further view of Wolters US 2013/0079880 (it is noted that clearer drawings can be found in its patent US 9,301,788).
Olmos as modified discloses the claimed invention as discussed above but does not disclose the clamping the medical devices onto the first spinous process further comprises extending telescoping subassemblies inward, each of the spikes plate assemblies that engage the first spinous process being disposed in a corresponding one of the telescoping subassemblies. 

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Olmos as modified to have the projecting features (in view of Boyer) to be in the form of telescoping subassemblies moveable along a channel formed in the upper assembly in view of Wolters above because this allows the anterior/posterior positions of the projecting features/telescoping subassemblies to be adjusted. 

Claim 1-2, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2008/0140207 in view of Jimenez US 2011/0160861, Boyer US 2006/0293662, and Wolters US 2013/0079880 (it is noted that clearer drawings can be found in its patent US 9,301,788).
Claim 1,  Olmos discloses a method of implanting a medical device in a patient, the method comprising:
 inserting a medical device (#200, Figs 16a-16b)  between bone (Fig 1-2);
 rotating a central screw (#210) disposed in the medical device between an upper assembly (#202) and a lower assembly (#204) to cause the medical device to expand from a collapsed form having a first height (Fig 16a) to an expanded form having a second height (Fig 16b, paragraph 155).
Regarding Claim 2,  Olmos discloses rotation of the central screw draws (#210)  a front ramped actuator (#206) toward a rear ramped actuator (#208)(paragraph 155), the front ramped actuator and the rear ramped actuator acting on the upper assembly and the lower assembly to cause the barrel to expand (paragraph 155). 
Olmos discloses the medical device (#100) is used to distract bone (paragraph 73) but does not disclose inserting the medical device between adjacent spinous processes, and clamping the medical device onto a first spinous process, wherein the clamping comprises extending spike plate assemblies inward to engage the first spinous process, the spike plate assemblies being disposed in a window that extends from the upper assembly; and clamping the medical device onto a second spinous process, wherein the clamping comprises extending spike plate assemblies inward to engage the second spinous process, the spike plate assemblies being disposed in a window that extends from the lower assembly.  Regarding Claims 9-10, Olmos also does not disclose, wherein the spike plate assemblies on the upper assembly and the spike plate assemblies on the lower assemblies ratchet inward, a ratchet mechanism 
Jimenez discloses the medical device (#100) used to distract the disc space abstract, paragraph 63), where the device can also be adapted to be placed in an interspinous space in order to distract the spinous process and provide a desired height/spacing therebetween (Figs 16a-16b, paragraph 107-108), where the device can include gripping features to keep the device in place (paragraph 108). Jimenez discloses a method of implanting a medical device in a patient (Fig 16a-16b), the method comprising:
inserting a medical device (#100, Fig 1c, 16a-16b) between adjacent spinous processes (Fig 16a-16b, paragraph 107); 
rotating a central screw (#140, which has threads #141, #142, paragraph 66) disposed in the medical device between an upper assembly (#110) and a lower assembly (#150) to cause the medical device to expand from a collapsed form having a first height (as seen in Fig 16a, paragraph 107) to an expanded form having a second height (paragraph 107, as seen in Fig 16b) and the medical device can  include gripping features to keep the device in place (paragraph 108). 
Wolters discloses a similar device and method where a medical device (#7310, Fig 52, paragraph 179, it is also similar to device #7010 shown in Fig 45) inserted between adjacent spinous processes (abstract, paragraph 186), clamping the medical device (#7310) onto a first spinous process (upper spinous process) , wherein the clamping comprises extending spike plate assemblies (#7330 and #7332, each including spikes #7028, paragraph 169) inward to engage the first spinous process Claims 9-10, Wolters  also discloses wherein the spike plate assemblies  on the upper assembly (#7730, #7332) and the spike plate assemblies on the lower assemblies (#7334, #7336) ratchet inward (via ratchet teeth #7351, #7353 paragraph 182, see also paragraph 184 where the spike plate assemblies on the lower assembly have the same configuration as the assembles in the upper assembly), a 

    PNG
    media_image2.png
    507
    575
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the implantable device of Olmos to be used in an interspinous space and be inserted between adjacent spinous processes and include “features”  in view of Jimenez because intervertebral expandable devices can be employed and in an interspinous space to also help distract and 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Olmos as modified to have the upper and lower assemblies include windows and where the “features” are spike plate assemblies located in respective  windows, the spike plate assemblies extending from the upper assembly and lower assembly, respectively, in view of Wolters because this is used to help secure the medical device to the spinous processes and allows for moveable adjustment of the spike plate assemblies.  


Claim 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2008/0140207 in view of Jimenez US 2011/0160861 and Wolters US 2013/0079880 (it is noted that clearer drawings can be found in its patent US 9,301,788).
Regarding Claim 11, Olmos discloses a surgical method comprising: 
inserting an implantable device (#200) into a space (Fig 1-2), wherein the implantable device (#200) is in a collapsed form having a first height (Fig 1, 16a); and 
expanding the implantable device (#200) in the space, wherein the implantable device is expanded to an expanded form having a second height (Fig 2, 16b), 
wherein the implantable device comprises: an upper assembly comprising a ramped base (#202, Figs 21a where it has ramps near refs  #220),

 a ramped actuator assembly (#208, #206, #210) disposed between the upper assembly and the lower assembly (Fig 16a-16b) and configured to transition the implantable device from a collapsed form having a first height to an expanded form having a second height and wherein the second height is greater than the first height (paragraph 155). 

Regarding Claim 12, Olmos discloses the ramped actuator assembly includes a front ramped actuator (#206) in engagement with the upper assembly and the lower assembly (Fig 16a-16b);
 a rear ramped actuator (#208) in engagement with the upper assembly and the lower assembly (Fig 16a-16b); and 
a central screw (#210) that extends from the rear ramped actuator through the front ramped actuator (Fig 16a-16b). 

Regarding Claim 13, Olmos discloses the front ramped actuator (#206) and the rear ramped actuator (#208) are configured to act on the upper assembly and the lower assembly in response to rotation of the central screw (paragraph 152). 

Regarding Claim 14, Olmos discloses the ramped base of the upper assembly (#202) includes a pair of angled wedges (near refs #220 and #220, Fig 21a) in engagement with the ramped actuator assembly (Fig 16a-16b), and wherein the ramped 

Regarding Claim 15, Olmos discloses the angled wedges of the upper assembly (#202) slope in opposite directions (as seen in Fig 21a), and wherein the angled wedges of the lower assembly (#204) slope in opposite directions (as seen in Fig 20a). 

Regarding Claim 16, Olmos discloses the ramped base of the upper assembly comprises a pocket between the pair of angled wedges, and wherein the ramped base of the lower assembly comprises a pocket between the pair of angled wedges (see Fig below). 


    PNG
    media_image3.png
    426
    418
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    493
    419
    media_image4.png
    Greyscale



Jimenez discloses the medical device (#100) used to distract the disc space abstract, paragraph 63), where the device can also be adapted to be placed in an interspinous space in order to distract the spinous process and provide a desired height/spacing therebetween (Figs 16a-16b, paragraph 107-108), where the device can include gripping features to keep the device in place (paragraph 108).
Wolters discloses an implantable device (#7310, Fig 52, paragraph 179, it is also similar to device #7010 shown in Fig 45) placed in the interspinous space (abstract, paragraph 186), an upper assembly comprises a pair of opposing windows extending upward from either lateral side of the ramped base (see Fig below, the windows defined by projecting walls #7359, #7361), wherein a gripping assembly (#7330, #732) is disposed in each window, the lower assembly a pair of opposing windows (while windows are not shown in Fig 52, paragraph 184 makes it clear that the lower assembly would be configured in the same manner and would have windows in the same manner as the upper assembly) extending down from either lateral side of the ramped base, wherein a gripping assembly (#7334, #7336) is disposed in each window (paragraph 184), the windows allow for the disposal a respective gripping assembly which includes 

    PNG
    media_image5.png
    490
    658
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the implantable device of Olmos to be used in an interspinous space and be inserted between adjacent spinous processes and include “features”  in view of Jimenez because intervertebral expandable devices can be employed and in an interspinous space to also help distract and maintain a desired spacing between adjacent upper and lower spinous processes and the “features” helps secure the device between the adjacent spinous processes.
. 

Claim 17-20 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2008/0140207, Jimenez US 2011/0160861, Wolters US 2013/0079880 as applied to claim 11 above, and in further view of Lamborne US 2008/0183211. (It is noted that clearer drawings of Wolters can be found in its patent US 9,301,788).
Olmos as modified at least one gripping assembly of the upper assembly and/or the lower assembly comprises a telescoping subassembly (Wolters: paragraph 179, device #7310 is also similar to device #7010 shown in Fig 45, paragraph 184 all the gripping assemblies #7330, #7332, #7334, #7336 can telescope in and out of their respective window, paragraph 183-184) with a spike (#7028, Fig 45) disposed in the telescoping assembly (Wolters: Fig 45 spikes located in openings in their respective grip assembly) but does not disclose the spike are in the form of a spike plate assembly. 
Lamborne discloses a similar device and method where the device (#100) is inserted between adjacent spinous processes (Fig 1-2), the medical device can utilize a spikes (#132) or a spike plate assemblies (#134, paragraph 46-48, Fig 3),  the spike plate assemblies being disposed in respective  projecting grip assemblies (top portion of 
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the Olmos as modified as modified to have the spikes be in the form of spike plate assemblies in view of Lamborne above because this provides a known type of fastener to secure the device onto the spinous process, where they allow for a plurality of spikes to be to be quickly adjusted, changed.
Regarding Claim 18, Olmos as modified discloses wherein the telescoping subassembly (Wolters: subassembly #7330) comprises a flange (Wolters: #7351, paragraph 182) that engages the corresponding window to prevent backing out of the telescoping subassembly (paragraph 182, Fig 53). 
Regarding Claim 19, Olmos as modified the telescoping subassembly is configured to traverse a selected distance upon rails (Wolters: rails #7363 #7365 paragraph 181, Fig 52). 
Regarding Claim 20, Olmos as modified the telescoping subassembly is guided on the rails by a dovetail connection (Wolters: dove tail formed by rails #7363, #7365 that engages a grooves or recesses in the subassembly, paragraph 181).


Conclusion
See PTO 892 for art of cited interest.  Trautwein US 2006/0241601 shows moveable plate assemblies (Fig 10a-10c), Elberg US 2006/0015181 shows extensions (Fig 3).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773